Appellate Case: 20-9626    Document: 010110713034        Date Filed: 07/19/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  PEDRO AYALA-MONROY,

        Petitioner,

  v.                                                           No. 20-9626
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       Pedro Ayala-Monroy, a native and citizen of Mexico, petitions for review of

 the Board of Immigration Appeals’ (“Board” or “BIA”) decision upholding the denial

 of his applications for cancellation of removal and withholding of removal.1

 Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny the petition for review.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
         Mr. Ayala-Monroy does not challenge the Board’s determinations that (1) it
 could not consider arguments related to asylum because “he did not request asylum
 before the Immigration Judge, and he has not argued that remand is appropriate to
Appellate Case: 20-9626    Document: 010110713034       Date Filed: 07/19/2022     Page: 2



                                   I. BACKGROUND

       Mr. Ayala-Monroy last entered the United States in 2002. In 2010, he and a

 Ukrainian citizen had a son, married, and later divorced. In 2018, he married a U.S.

 citizen, who has two children. The three aforementioned children are U.S. citizens.

       The government charged Mr. Ayala-Monroy with being present in the United

 States without inspection, admission, or parole. He applied for cancellation of

 removal and withholding of removal. The immigration judge (“IJ”) denied

 cancellation of removal because Mr. Ayala-Monroy had not demonstrated

 “exceptional and extremely unusual hardship” to any qualifying relatives, as required

 by 8 U.S.C. § 1229b(b)(1)(D). And the IJ denied withholding of removal because

 Mr. Ayala-Monroy had not established “membership in a particular social group,” as

 required by 8 U.S.C. § 1231(b)(3)(A). The IJ held that Mr. Ayala-Monroy’s

 proposed social group, returning parents of U.S.-citizen children, was not sufficiently

 particular or distinct to be cognizable.

       Mr. Ayala-Monroy appealed to the Board. He requested that it take

 administrative notice of the State Department’s 2017 Human Rights Report on




 allow him to pursue this form of relief,” Admin. R. Vol. 1 at 3 n.1 (citation omitted),
 and (2) he waived any issues regarding the immigration judge’s denial of relief under
 the Convention Against Torture by failing to challenge that decision on appeal. We
 therefore need not consider these issues. See Addo v. Barr, 982 F.3d 1263, 1266 n.2
 (10th Cir. 2020) (holding that failure to present an argument on an issue results in
 waiver).

                                            2
Appellate Case: 20-9626    Document: 010110713034       Date Filed: 07/19/2022    Page: 3



 Mexico and travel advisories regarding conditions in Mexico. He also argued that

 Ninth Circuit precedent supported recognition of his proposed social group.

       The Board declined to take administrative notice of the State Department

 publications, stating that it was Mr. Ayala-Monroy’s burden to support his

 application before the IJ. And it declined to consider the Ninth Circuit precedent

 because this case arose from a state within the Tenth Circuit. The Board agreed with

 the IJ that Mr. Ayala-Monroy had not shown that his qualifying relatives would

 experience exceptional and extremely unusual hardship or that he was a member of a

 cognizable particular social group. It therefore dismissed the appeal.

       Mr. Ayala-Monroy petitioned for review.

                                   II. DISCUSSION

       Mr. Ayala-Monroy raises two issues, both asserting that the Board committed

 due process violations.2 “In reviewing the Board’s decision, we engage in de novo

 review of constitutional and other legal questions.” Mena-Flores v. Holder, 776 F.3d

 1152, 1162 (10th Cir. 2015).

                             A. Cancellation of Removal

       Under 8 U.S.C. § 1252(a)(2)(B), we lack jurisdiction to review the

 discretionary aspects of a denial of cancellation of removal, including a



       2
          Mr. Ayala-Monroy concedes that this circuit’s precedent forecloses his
 jurisdictional argument based on Pereira v. Sessions, 138 S. Ct. 2105 (2018).
 See Martinez-Perez v. Barr, 947 F.3d 1273, 1278 (10th Cir. 2020); Lopez-Munoz v.
 Barr, 941 F.3d 1013, 1017 (10th Cir. 2019).

                                            3
Appellate Case: 20-9626    Document: 010110713034        Date Filed: 07/19/2022     Page: 4



 determination that a petitioner failed to show exceptional and extremely unusual

 hardship. See Galeano-Romero v. Barr, 968 F.3d 1176, 1181 (10th Cir. 2020).

 Under § 1252(a)(2)(D), however, we retain jurisdiction to review constitutional

 claims and questions of law. Id. at 1182. Thus, rather than challenge the hardship

 determination, Mr. Ayala-Monroy asserts that the Board, in declining to take

 administrative notice of the State Department publications, denied him procedural

 due process—“the opportunity to be heard at a meaningful time and in a meaningful

 manner.” Id. at 1185 (quotations omitted). “[A]n allegation of wholesale failure to

 consider evidence implicates due process.” Alzainati v. Holder, 568 F.3d 844, 851

 (10th Cir. 2009) (quotations omitted).

       The Board “may take administrative notice of facts that are not reasonably

 subject to dispute,” including “[t]he contents of official documents outside the

 record” and “[f]acts that can be accurately and readily determined from official

 government sources and whose accuracy is not disputed.” 8 C.F.R.

 § 1003.1(d)(3)(iv)(A)(2), (3). But the Board is not required to do so. See id.

 § 1003.1(d)(3)(iv)(A) (using the permissive term “may”); see also Meriyu v. Barr,

 950 F.3d 503, 507 (7th Cir. 2020) (“Even though the Board may take administrative

 notice of the country reports not considered by the IJ, no regulation or court decision

 requires the Board to do so.”).

       Here, the Board did not wholly refuse to consider evidence. Rather, it denied a

 request to take notice of additional evidence that Mr. Ayala-Monroy had not

 presented to the IJ. Notably, in asking the Board to take administrative notice,

                                            4
Appellate Case: 20-9626    Document: 010110713034         Date Filed: 07/19/2022     Page: 5



 Mr. Ayala-Monroy did not give any reason why he could not have presented his

 evidence earlier. The Board declined to take notice of the new evidence because

 Mr. Ayala-Monroy had failed to carry his “burden of establishing his eligibility for

 cancellation of removal,” which “includes submitting evidence regarding conditions

 in the country to which he and his qualifying relatives will return.” Admin. R. Vol. 1

 at 3. In these circumstances, this decision was not error, much less a due process

 violation. See 8 U.S.C. § 1229a(c)(4)(A)(i) (placing the burden on the noncitizen to

 prove eligibility for relief from removal); id. § 1229a(c)(4)(B) (requiring the

 noncitizen to “comply with the applicable requirements to submit information or

 documentation in support of the . . . application for relief or protection”); see also

 Robles-Garcia v. Barr, 944 F.3d 1280, 1284 (10th Cir. 2019) (recognizing it is the

 noncitizen’s burden to establish eligibility for cancellation of removal).

       Moreover, “[t]o prevail on a due process claim, an alien must establish not

 only error, but prejudice.” Alzainati, 568 F.3d at 851. Mr. Ayala-Monroy merely

 asserts that “[t]he BIA’s refusal to have considered evidence consisting of the State

 Department Report on Human Rights in Mexico and travel advisories . . . results in

 prejudicial denial of due process warranting remand to the BIA.” Pet’r’s Opening Br.

 at 6. This conclusory and undeveloped assertion is insufficient to preserve the

 argument for review. Issues “presented only in a perfunctory manner” in an opening

 brief are waived. Sawyers v. Norton, 962 F.3d 1270, 1286 (10th Cir. 2020) (bracket

 and quotations omitted); see also Moore v. Gibson, 195 F.3d 1152, 1180 n.17

 (10th Cir. 1999) (“We do not consider unsupported and undeveloped issues.”).

                                             5
Appellate Case: 20-9626    Document: 010110713034       Date Filed: 07/19/2022    Page: 6



                              B. Withholding of Removal

       On withholding of removal, Mr. Ayala-Monroy argues that the Board denied

 him due process in declining to consider Ninth Circuit precedent regarding whether

 his proposed social group was cognizable.

       Although Mr. Ayala-Monroy asserts that “[t]he BIA is not free to ignore

 arguments raised by petitioner in their entirety,” and “due process requires a

 minimum degree of clarity in the treatment of properly raised argument,” Pet’r’s

 Opening Br. at 7 (alterations omitted), the Board did not ignore his argument. It

 properly held that Ninth Circuit authority was not controlling because this case arises

 from a state within the Tenth Circuit. See Garcia ex rel. Garcia v. Miera, 817 F.2d

 650, 658 (10th Cir. 1987) (“[T]he decisions of one circuit court of appeals are not

 binding upon another circuit.”); In re Fede, 20 I. & N. Dec. 35, 37 (B.I.A. 1989)

 (recognizing the same rule in the immigration context). The Board went on to

 consider whether the proposed social group was cognizable under Tenth Circuit law.

 Mr. Ayala-Monroy does not challenge that analysis, so we need not consider it.

 See Addo v. Barr, 982 F.3d 1263, 1266 n.2 (10th Cir. 2020) (holding that failure to

 present an argument on an issue results in waiver).

       In addition, Mr. Ayala-Monroy again has failed to establish prejudice. He

 simply states that the Board’s decision not to consider the Ninth Circuit decisions,

 even for possible persuasive value, was “prejudicial warranting remand.” Pet’r’s

 Opening Br. at 7. This conclusory and undeveloped statement fails to preserve the

 argument for review. See Sawyers, 962 F.3d at 1286; Moore, 195 F.3d at 1180 n.17.

                                             6
Appellate Case: 20-9626   Document: 010110713034      Date Filed: 07/19/2022   Page: 7



                                III. CONCLUSION

       We deny the petition for review.


                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                          7